Citation Nr: 0508350	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-17 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel
INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2002 of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In August 2003, the veteran testified before the undersigned 
Acting Veterans law Judge.  A transcript of the hearing 
testimony is associated with the claim file.

In July 2004, the Board remanded the case to the RO for 
evidentiary development that was completed in August 2004 and 
readjudication that was completed in the November 2004 
supplemental statement of the case. 


FINDINGS OF FACT

1.  Bilateral hearing loss, first shown many years after 
service, did not have onset during service and hearing loss 
did not become manifest within the one-year period following 
separation from service.

2.  Tinnitus, first shown many years after service, is not 
shown to have had onset during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and bilateral hearing loss may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1110, 
1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.

In the present case, the veteran submitted his claims for 
service connection for bilateral hearing loss and tinnitus in 
June 2001.  The RO adjudicated the claim in a March 2002.  In 
letters dated in February 2003 and July 2003, the RO provided 
the veteran VCAA notice.  The veteran was informed that he 
was to provide records of non-VA medical treatment or with 
his authorization VA would obtain the records on his behalf.  
The veteran was informed that VA would obtain the VA records 
he identified and a medical examination in connection with 
his appeal.  The veteran was also informed that he was 
responsible to help VA obtain all evidence necessary to 
support his claim and that VA needed information about any 
facility where he received treatment for his hearing loss and 
tinnitus.  

In a July 2004 remand, the Board instructed the RO to ensure 
VCAA compliance and the RO via the Appeals Management Center 
(AMC) issued further VCAA notice in July 2004, informing the 
veteran of the evidence needed to substantiate the claim, 
such as, evidence from employment physicals or insurance 
examination reports, treatment records private healthcare 
providers, and detailed statements of in-service noise 
exposure and treatment.   In each notice, the veteran was 
given less than one year to respond with the information or 
evidence. 

While the notice was out-of time, the Board finds that the 
VCAA notice once given substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice). 

As for the content of the notice, that is, less than the one-
year period to respond, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

For the above reasons, the veteran was not prejudiced by the 
out-of-time notice because he was given the opportunity to 
submit additional evidence and he has submitted additional 
evidence and he has been afforded a hearing on the claim.  In 
fact, in March 2003, the veteran submitted a statement in 
support of claim (VA Form 21-4138) in which he reported he 
had no additional evidence to submit.  No further procedural 
development is required to comply with the duty to notify 
under the VCAA and appellate review may proceed without 
prejudice to the veteran.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO did obtain VA medical records 
and scheduled the veteran for a VA examination.  It appears 
that VA is the veteran's sole healthcare provider and given 
that the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Basically, service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  This may be accomplished 
by affirmatively showing inception during service.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to be service connected if they 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

In order to prevail on the merits of a claim for service 
connection, three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).
The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b).  
However, where the evidence preponderates against a finding 
of service connection, the benefit of the doubt rule is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. at 56.

Service Connection for Bilateral Hearing Loss and Tinnitus

The service medical records are silent for any complaint or 
finding of hearing loss or tinnitus.  On report of 
examination at separation in October 1969, the veteran's 
hearing was assessed as normal.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
5
0
LEFT
-5
5
0
5
-5

A review of the veteran's service personnel records reflects 
that the veteran was assigned to Fort Sill, Oklahoma for 
advanced training from May 6, 1968 to June 24, 1968.  
Thereafter, the veteran served as a cook, a cooks helper, and 
a "LCHR helper" assigned to the Btry B, 4th Bn, 43rd Arty.  
It appears that the veteran served as a missile crewman in 
1968.

In support of his claims, the veteran testified at a hearing 
in August 2003.  The veteran stated that, during his active 
service, he was exposed to noise from training on 105 and 155 
Howitzers while stationed at Fort Sill, Oklahoma.  He stated 
that the hearing protection consisted of foam inserts that 
did not fit well inside the ear.  The veteran related that he 
was not exposed to loud noise in his post-service employment.  
He also related that in October 1970, his private treating 
physician instructed him to seek medical attention for his 
complaints of hearing loss, however, records of this 
instruction are unavailable.  The veteran first sought VA 
treatment for his hearing loss and tinnitus in 2001.  He was 
told by VA health-care providers that his hearing loss was 
due to the noise exposure during artillery school during 
active duty. 

In a June 2001 VA audiology consultation report, the veteran 
reported a periodic bilateral tinnitus and a gradual 
deterioration of hearing sensitivity over the past several 
years.  The examiner noted that the veteran's "history of 
noise exposure was positive" and that the veteran was 
"reportedly in the infantry in the Army and fired multiple 
types of weapons and ammunition during that time."  The 
examiner also noted that "civilian and recreational noise 
exposure was reportedly negative."  

On otoscopic examination, tympanometry was within normal 
limits with clear external auditory canals.  On audiogram, 
the veteran had normal hearing sensitivity at 250 Hertz 
sharply sloping to moderately severe sensorineural hearing 
loss, bilaterally.  Word recognition ability was extremely 
poor at higher than normal conversational level.  While no 
audiology validation test results were provided, the examiner 
noted the veteran's profound communication impairment as 
indicated by findings "consistent with noise-induced hearing 
loss" as reported by the veteran.   

In support of his service connection claims, the veteran 
submitted lay statements from his spouse and friends.  
Essentially, the statements reported personal observations of 
the deterioration in the veteran's hearing over the years and 
belief that his hearing problems had their onset during 
service and were due to his in-service artillery training.  

On VA examination in August 2004, the examiner noted her 
review of the veteran's claims file.  The veteran did not 
know the date of circumstances of onset of tinnitus or 
hearing loss.  The veteran gave a history of noise exposure 
during service with occasional use of hearing protective 
devices.  He reported civilian occupational noise exposure 
from his 15-year employment as a carpenter without use of 
hearing protection.  

On physical examination, the audiologist reported that the 
veteran's threshold responses  "did not pass validity 
testing."  Ascending threshold responses were inconsistent 
with descending threshold responses on re-test.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
75
70
65
LEFT
40
70
75
80
80

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 0 in the left ear.  The 
audiologist noted that during the testing the veteran "could 
communicate appropriately and with no difficulties to normal 
level conversation spoken behind his back without visual cues 
in quiet."  

In the right and left ear, the audiologist reported pure tone 
ascending testing indicated moderate to severe sensorineural 
hearing loss at 500 to 2000 Hertz.  Pure tone descending 
testing in the right ear showed severe to profound hearing 
loss at 500 through 2000 Hertz, indicating very poor inter-
test consistency.  Tympanometry and acoustic reflexes were 
unremarkable in the right ear.  Left ear acoustic reflexes 
could not be tested in the left ear.  Best word recognition 
score was absent at all intensity levels tested in both ears.  
The audiologist noted that the veteran's responses "did not 
at any time come close to approximating the WRS stimuli."  
The audiologist noted that because the veteran "was unable 
to follow test instructions, his threshold values were not a 
valid, reliable indicator of his best hearing abilities."

In this case, it is questionable whether the veteran has 
bilateral hearing loss or tinnitus and there has been no 
expressed opinion that the veteran's bilateral hearing loss 
and tinnitus are medically linked to service.  Audiological 
testing of the veteran in June 2001 cannot be considered 
reliable given that the examiner's assessment that the 
veteran's hearing loss was consistent with exposure to loud 
noise was based on his narrative history and not a review of 
the evidence of record.  Furthermore, the June 2001 examiners 
did not provide the clinical findings of the veteran's 
audiological testing.  On VA examination in August 2004, the 
audiologist stated that the hearing loss test results were 
not reliable because the veteran was unable to follow test 
instructions.  Also, it was indicated that the veteran 
communicated appropriately and with no difficulties to normal 
conversation spoken behind his back without visual cues in 
quiet.  

While the veteran is competent to testify about symptoms of 
hearing loss and tinnitus, his testimony does not constitute 
medical evidence of current disability because a layperson is 
not competent to offer a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Likewise, lay statements 
regarding the etiology of the veteran's claimed hearing loss 
and tinnitus do not constitute competent medical evidence.  

Even assuming that the veteran has bilateral hearing loss and 
tinnitus, there is no evidence of onset of hearing loss or 
tinnitus during service, or of hearing loss manifested within 
one year of the veteran's service, or competent medical 
evidence of a linkage between the veteran's hearing loss, 
diagnosed as sensorineural, and tinnitus and his service.  
For these reasons, the preponderance of the evidence is 
against the claims.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied



____________________________________________
	GEORGE E. GUIDO, JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


